THE THIRTEENTH COURT OF APPEALS

                                   13-13-00718-CV


                                     Kyle Kirby
                                         v.
                                 Rhonda Marie Kirby


                                  On Appeal from the
                     24th District Court of Victoria County, Texas
                            Trial Cause No. 13-9-75237-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be REVERSED AND

REMANDED, IN PART, AND AFFIRMED, IN PART. The Court orders the judgment of

the trial court REVERSED AND REMANDED, IN PART AND AFFIRMED, IN PART.

Costs of the appeal are adjudged 50% against appellant and against appellee.

      We further order this decision certified below for observance.

November 30, 2015